Citation Nr: 0824294	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-38 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for paranoid 
schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served in the Naval Reserves on active duty for 
training from November 1974 to March 1975 and on active duty 
in the U.S. Navy from July 1975 to May 1977.  

The matter of reopening the veteran's service connection 
claim for PTSD comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
RO in Little Rock, Arkansas, which reopened the veteran's 
claim without comment and denied on the merits.  The matter 
of the veteran's petition to reopen the schizophrenia claim 
comes before the Board on appeal of a March 2007 rating 
decision of the Little Rock RO, which also reopened this 
claim without comment and denied on the merits.  

The veteran testified before the undersigned at a February 
2008 hearing at the RO.  A transcript has been associated 
with the file.

Evidence was received following the veteran's hearing with 
the undersigned, and subsequent to the final consideration of 
the claim by the RO.  The veteran, through his 
representative, has waived RO consideration of that evidence.  
The Board may consider the appeal.  38 C.F.R. § 20.1304.

The veteran brought prior claims for service connection for 
PTSD and schizophrenia.  The RO reopened and reconsidered the 
claims.  The PTSD and schizophrenia disability issues on 
appeal were adjudicated by the RO as petitions to reopen on 
the basis of new and material evidence.  Under 38 C.F.R. § 
3.156(c), where new evidence is submitted, consisting of 
pertinent supplemental service department report, after a 
decision has become final, the former decision will be 
reconsidered without regard to the provisions relating to new 
and material evidence.  The veteran brought prior claims for 
service connection for PTSD and paranoid schizophrenia.  The 
Board denied reopening for PTSD in May 2000.  The 
schizophrenia claim was originally denied in February 2005.  
The National Personnel Records Center supplied the RO with a 
large number of service personnel records in 2006.  The U.S. 
Court of Appeals for Veterans Claims has held that 
supplemental unit records are sufficient to supplemental 
department reports within the meaning of 38 C.F.R. 
§ 3.156(c).  See Vigil v. Peake, 22 Vet. App. 63 (2008).  The 
Board finds that the veteran's service personnel records also 
fall within the 38 C.F.R. § 3.156(c) exception.  The Board 
notes that this regulation has been revised during the 
pendency of the litigation discussed above; however, the 
Board will apply the rule in effect at the time of filing.  
As these service personnel records were clearly not of record 
at the time of the original rating decision denying the claim 
for service connection for PTSD or schizophrenia 
disabilities, the Board finds that the criteria of 38 C.F.R. 
§ 3.156(c) have been satisfied.  Reconsideration is 
warranted.  The issue has been recharacterized to reflect 
this result.  There is no prejudice to the veteran in 
applying this rule, as the RO considered the underlying 
service connection claims on the merits.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

As such, the Board finds that this additional evidence falls 
into the exception created by 38 C.F.R. § 3.156(c).  The 
veteran's claims are therefore considered pending since the 
time of his original claim for service connection.  See 38 
C.F.R. § 3.156; Vigil v. Peake, 22 Vet. App. 63 (2008).


FINDINGS OF FACT

1.  The veteran's PTSD is not at least as likely as not 
related to service, to include January 1976 treatment for 
hemoglobinuria; instead, his PTSD is the result of a 1985 
head injury.

2.  The veteran's schizophrenia is not at least as likely as 
not related to service, to include January 1976 treatment for 
hemoglobinuria, and did not manifest within one year of 
service; instead, his schizophrenia is the result of a 1985 
head injury.
CONCLUSIONS OF LAW

1.  The veteran's PTSD was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  The veteran's paranoid schizophrenia was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Prior to initial adjudication of the veteran's claims for 
service connection, a February 2006 letter fully satisfied 
the duty to notify provisions for the elements of Quartuccio 
as to his PTSD petition and a December 2006 letter satisfied 
Quartuccio as to his schizophrenia petition.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in her possession that pertains 
to the claim, in addition to the requirements of Quartuccio, 
supra.  The requirement of requesting that the claimant 
provide any evidence in her possession that pertains to the 
claim was rescinded by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The Board also concludes VA's duty to assist has been 
satisfied.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The 
veteran's service treatment records are in the file.  The 
veteran's substantial VA treatment records are also in the 
file.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The claims file contains private records from 1985 and 1986, 
which clearly attribute the veteran's claimed disability to 
his accident in 1985, which occurred well after his 
separation from service in 1977.  Given that his separation 
from service examination showed no psychiatric disability and 
that his currently diagnosed PTSD and schizophrenia 
disabilities have been clearly attributed to an intercurrent 
cause, the Board concludes that there is enough competent 
medical evidence to proceed on the claims.  An examination is 
not required.  See McLendon, supra.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The veteran is presently in receipt of a non-service 
connected pension, due to PTSD and paranoid schizophrenia, 
which render him totally unemployable.  The veteran has 
sought service connection for these conditions for many 
years.  For the reasons that follow, the Board concludes that 
service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for schizophrenia on 
a direct basis, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

With respect to PTSD, service connection for PTSD 
specifically requires medical evidence establishing a 
diagnosis of the disability, credible supporting evidence 
that the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f) (2007).

The veteran's treatment records show that the veteran has 
longstanding diagnoses of both PTSD and paranoid 
schizophrenia.  Accordingly, the first element, current 
disability, is satisfied under both Hickson and 38 C.F.R. 
§ 3.304(f).  

The veteran testified before the undersigned to his belief 
that his paranoid schizophrenia manifested during service and 
is also related to his anemic reaction to chloroquinine.  He 
testified that he has PTSD as a result of the anemic 
reaction.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran's 
statements that his psychiatric disabilities are the result 
of inservice treatment must be supported by competent medical 
opinions in the record.

The veteran's service treatment records clearly reference the 
incident to which the veteran refers.  On January 4th, 1976, 
the veteran reported to sick bay, complaining of dark urine.  
He was admitted for hematuria.  He had taken antimalarial 
medication and aspirin in the month prior to admission.  The 
veteran was admitted for tests, which revealed coca cola 
colored urine, without red cell casts.  The veteran was 
placed on a saline infusion.  By the third day in the 
hospital, his urine had returned to normal.  Testing found 
the veteran to have "severely deficient" glucose-6-
phosphate-dehydrogenase (G6PD).  The veteran was discharged 
back to duty on January 12th.  The discharge summary 
indicates that the veteran had a diagnosis of hemoglobinuria 
due to oxidant ingestion and was instructed not to take 
aspirin, Probenecid, Sulfonamide, or antimalarials.  Follow 
up sessions in January and March 1976 indicated that he was 
doing well.

To support his claims, the veteran has submitted numerous 
articles from various sources, all to the effect that anti-
malarial medications, including chloroquinine, can cause a 
set of adverse reactions due to a G6PD glucose insufficiency.  
There is, however, no reference to a reaction causing a long 
term psychiatric disability.

The Board agrees with the veteran insofar as the record 
appears to reflect that the veteran had an adverse reaction 
to anti-malarial medication or aspirin.  The Board, however, 
cannot grant his service connection claims as there is no 
indication that the veteran's psychiatric disabilities are in 
any way related to the January 1976 admission.  

In recent years, the veteran began reporting his inservice 
treatment for hemoglobinuria was far more severe than it 
actually was.  As an example, in October 2004, the veteran 
described the event for a psychiatric admission assessment at 
the North Little Rock VA treatment center.  He stated that he 
urinated "massive amounts of blood and [had] a bloody 
catheter for weeks."  The veteran indicated that he 
developed "aplastic anemia" and that he was near death in 
the intensive care unit.  The veteran claimed that his 
condition was so severe that a bone marrow transplant was 
discussed.  The Board notes that this account is contradicted 
by the medical evidence of record.  There is no indication of 
massive blood loss, catheterization, treatment lasting for 
"weeks," a diagnosis of anemia, intensive care treatment or 
a condition near death.  

The veteran's VA treatment records also show that the 
veteran's schizophrenia is not the result of his time in 
service, but secondary to his head injury.  There is no 
indication in the veteran's service treatment records that a 
psychiatric disability manifested during service.  His June 
1975 entrance to service physical examination report and his 
October 1977 separation from service physical examination 
report list his psychiatric condition as normal.  The veteran 
had no treatment for psychiatric complaints during service.  
Numerous VA treatment records do show that the veteran's 
schizophrenia and PTSD are the result of his post-service 
head injury.  

The medical evidence reflects an entirely different cause for 
the veteran's PTSD.  The veteran has, at various times, 
reported in the course of medical treatment that he was 
assaulted in 1985 or 1986, struck in the head with a baseball 
bat and spent three weeks in a coma.  Evaluations performed 
in September 1993, January and October 1998, June and July 
1999, and March 2001 all state that the veteran's PTSD 
symptoms are the result of this assault.  Assessments in 2004 
and 2005 indicate that the veteran's PTSD is also the result 
of the hemoglobinuria treatment during service.  These 
assessments are based on the veteran's exaggerated account of 
his inservice treatment.  A medical opinion based upon an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  The evaluations based on 
the veteran's actual history do not reflect PTSD as a result 
of his January 1976 hemoglobinuria.  The Board finds that the 
evidence connecting the veteran's PTSD to his post-service 
head injury to outweigh the notations linking PTSD to his 
January 1976 treatment.  Service connection is not warranted 
on a direct basis.  See 38 C.F.R. § 3.304(f), supra.  

Some VA treatment records state that the veteran's psychotic 
symptoms predated his head injury.  Specifically, the veteran 
began reporting in 2003 that his psychotic symptoms predated 
his head injury.  In January 2003, he stated that his 
psychotic symptoms began when he was nineteen years old, 
approximately in 1976.  This would coincide with the 
treatment for hemoglobinuria.  The veteran began claiming 
service connection for schizophrenia in 2004, after many 
years of claiming service connection for PTSD without 
success.  Indeed, it appears that the veteran relates his 
PTSD and schizophrenia to service only in connection with his 
claim for monetary benefits from VA.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence).  The Board finds that the 
decade of treatment records prior to 2003 showing 
schizophrenia related to the 1985 head injury outweigh his 
later statements that his psychotic symptoms began prior to 
that injury.  The earlier records are closer in time to the 
original injury and free of a financial motive to obscure the 
past.  To the extent that the medical opinions relate 
schizophrenia to service based on his statements, the Board 
finds that these are not probative.  See Reonal, supra.  As a 
result, the Board finds that the veteran's schizophrenia is 
not related to service, including his January 1976 treatment 
for hemoglobinuria.  Service connection on a direct basis 
must fail.  See Hickson, supra.  

The Board is aware that the veteran's specific testimony that 
his schizophrenia manifested during service.  In order to 
give the veteran every possible consideration, the Board also 
addresses schizophrenia on a presumptive service connection 
basis.  Where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and a psychosis become manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Paranoid 
schizophrenia is a psychosis within the meaning of the 
regulation.  See 38 C.F.R. § 3.384 (2007).  There is, 
however, no additional evidence that shows that the veteran's 
disability had its onset within one year of his 1977 
separation from service.  The veteran cannot benefit from the 
presumption.  See 38 C.F.R. §§ 3.307, 3.309.

In sum, the Board finds that the preponderance of the 
evidence shows that the veteran's PTSD and schizophrenia are 
related to a post-service head injury.  As such, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claims must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for paranoid schizophrenia 
is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


